FILE COPY




                             IN THE SUPREME COURT OF TEXAS
                                       -- -- -- --


NO. 15-0361

 BREITLING OIL AND GAS                           §
 CORPORATION                                     §
                                                                                 Dallas County,
 v.                                              §
 PETROLEUM NEWSPAPERS OF                         §
                                                                                   5th District.
 ALASKA, LLC D/B/A PETROLEUM                     §
 NEWS BAKKEN                                     §




                                                                                   July 24, 2015

         Petitioner's petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied.




                                        

         I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above and attached is a true and correct copy of the orders of the Supreme Court of
 Texas in the case numbered and styled as above, as the same appear of record in the minutes of
 said Court under the date shown.
         It is further ordered that petitioner, BREITLING OIL AND GAS CORPORATION, pay
 all costs incurred on this petition.
         WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 8th day of September, 2015.


                                                     Blake A. Hawthorne, Clerk

                                                     By Monica Zamarripa, Deputy Clerk